DISMISS and Opinion Filed August 20, 2021




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00449-CV

              LEFORCE ENTERTAINMENT, LLC, Appellant
                              V.
                     ADAM MORGAN, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-06091

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is appellant’s motion to dismiss the appeal due to a change

in circumstances. We grant the motion and dismiss the appeal. See TEX. R. CIV. P.

42.1(a)(1).



                                         /Robert D. Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE



210449F.P05
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

LEFORCE ENTERTAINMENT,                   On Appeal from the 68th Judicial
LLC, Appellant                           District Court, Dallas County, Texas
                                         Trial Court Cause No. DC-21-06091.
No. 05-21-00449-CV        V.             Opinion delivered by Chief Justice
                                         Burns. Justices Molberg and Smith
ADAM MORGAN, Appellee                    participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee ADAM MORGAN recover his costs of this
appeal from appellant LEFORCE ENTERTAINMENT, LLC.


Judgment entered August 20, 2021




                                   –2–